Citation Nr: 1204041	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-28 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran had active service from November 1953 to June 1973.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current low back disability was caused by any incident of service; arthritis was not manifested within the first postservice year.


CONCLUSION OF LAW

Service connection for lumbar spine disability is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Complete preadjudication notice was sent in a May 2008 letter to the Veteran.

VA has obtained service treatment records and private treatment records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, obtained a medical opinion as to the etiology of his disability, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

The Veteran is seeking service connection for a disability of the lumbar spine.  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau, supra.  Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The service treatment records show that the Veteran complained of low back pain in May, June, and July 1959.  He was treated with medication and bed boards.  X-rays were negative, and chronic lumbosacral strain was noted in July 1959.  In October 1968 the Veteran was seen with left lower back muscle spasm.  There are no further complaints of low back pain noted in the remainder of his service period.  On the report of medical history completed by the Veteran in February 1973, shortly before his retirement from service, he checked "yes" next to the question of whether he had ever had or had now recurrent back pain.  The examiner noted that "all affirmative responses discussed with patient, ncd [not considered disabling]."  The retirement examination itself noted normal spine and other musculoskeletal examination.

On a Marine Corps reserve quadrennial examination in July 1977, the Veteran checked "yes" next to the question of whether he had ever had or had now recurrent back pain.  The examiner noted that this referred to "back pain in past- doing OK now."

A magnetic resonance imaging (MRI) of the lumbar spine in June 2005 showed degenerative changes, stenosis, and spondylolisthesis.

In March 2006, the Veteran underwent laminectomy at L4-5 and bone graft fusion and arthrodesis allograft at L4, L5, and S1.

A VA examination was conducted in July 2008.  The examiner reviewed the claims folder in conjunction with the examination.  The Veteran reported having back pain periodically since service.  He reported that after service he had a nursery and did a lot of lifting of potted plants.  He would treat flare-ups of back pain by taking it easy.  He reported that he saw a neurologist 10 to 12 years earlier who found no specific abnormality.  The Veteran stated that his back condition had not been improved by his surgery in 2006.  The examiner diagnosed degenerative change of the lumbar spine with grade 2 spondylolisthesis at L5 on S1, with stenosis at L5-S1 and widespread spondylosis.  It was the examiner's opinion that it was less likely than not that the Veteran's current lumbar spine disability was related to the lumbosacral strain in service.  In a March 2011 addendum to his July 2008 VA examination report, the examiner stated that the Veteran was treated for low back strain in service but that X-rays of his back in service were normal:  

He then did relatively well after getting out of the service but would have intermittent pain when he would be lifting some heavy plants at the nursery but did not really seek medical attention for his back until the mid 1990s....Since his X-rays in the service were normal and showed no evidence of spondylosis and he really did not seek medical attention for his back after getting out of the service until the mid 1990s, in my opinion it is less likely than not that the degenerative change of his spine was related to the time that he spent in the service.  I think it is less likely than not that his current spine difficulty is related to the time that he spent in the service for the reasons mentioned above.

The record shows that the Veteran was treated for lumbosacral strain and muscle spasm in service.  Despite a notation of "chronic lumbosacral strain" in 1959, the record does not establish that a chronic back disorder had its onset in service.  The record shows only one complaint of back pain during service after 1959, the muscle spasm noted in October 1968, and the retirement examination noted normal spine examination.  Additionally, the July 1977 reserves examination noted that the Veteran had experienced back pain in the past but was "okay now."

The Veteran has reported that he did not seek treatment for his back for more than twenty years after his retirement from service in 1973, and he reported a postservice work history that included lifting heavy plants resulting in back pain.  Time elapsed between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board notes that the Veteran has asserted that his current back condition is related to inservice injuries as he had intermittent problems with his back since service.  It is acknowledged that the Veteran is competent to report observable symptoms.  Layno, 6 Vet. App. at 465.  However, where, as here, the determinative issue involves a question of a medical nexus or medical causation, not capable of lay observation, competent medical evidence is required to substantiate the claim because a lay person is not qualified through education, training, and expertise to offer an opinion on medical causation.  38 C.F.R. § 3.159.

The Veteran did state that he had intermittent back pain since service during the VA examination in July 2008.  However, he also reported that when he got out of service he had a nursery and had to do a lot of lifting of heavy plants.  Again, there is no record of any treatment of the Veteran's back for more than two decades following his separation from service, and the July 1977 reserves examination noted his back was "okay now."  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Given the foregoing facts, (the absence of recorded complaints, heavy lifting post service, and the medical characterization of the Veteran's back in 1977 as OK), continuity of symptomatology since service has not been established.

Furthermore, the preponderance of the probative evidence does not suggest that the Veteran's lumbar spine disorder was caused by service, to include the in-service injury.  The only medical opinion of record, the July 2008 VA examination report (and March 2011 addendum) is against the claim.  This opinion is highly probative: the examiner based his opinion on a review of all the evidence of record, discussion with the Veteran, and his medical knowledge, and he provided a thorough rationale for his opinion.  The examiner addressed the normal X-ray findings in service, the lack of documented complaints for decades following service, and the postservice history of heavy lifting.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation).

Finally, the evidence does not show that the Veteran was diagnosed with arthritis within one year following his separation from service.  As such, service connection on a presumptive basis is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for a low back disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


